Conviction is for selling intoxicating liquor, with punishment fixed at one year in the penitentiary.
No objections appear to have been urged to the charge of the court, and no exceptions reserved to any proceeding during the trial. The alleged purchaser testified positively to a sale of whisky by appellant, and the evidence of two officers who witnessed their conduct strongly supports the main State witness. Appellant denied making any sale of whisky, and if the jury had accepted his testimony and that of his witnesses as true, an acquittal would have followed; but the jury accepted the State's evidence as reflecting the true state of facts, and it fully warrants the verdict.
The judgment is affirmed.
Affirmed. *Page 404